                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re                                             Case No. 20-MC-080152-NC
                                         Application of Latvia MGI Tech SIA et al
                                   8                                                       ORDER REASSIGNING CASE
                                                         Petitioner
                                   9
                                                 v.
                                  10
                                         Illumina Inc.
                                  11
                                                         Respondent
                                  12
Northern District of California
 United States District Court




                                  13
                                              IT IS ORDERED that this case is reassigned to the Honorable William H. Orrick in the
                                  14
                                       SAN FRANCISCO division for all further proceedings. Counsel are instructed that all future
                                  15
                                       filings shall bear the initials WHO immediately after the case number.
                                  16
                                              All hearing and trial dates presently scheduled are vacated. However, existing briefing
                                  17
                                       schedules for motions remain unchanged. Motions must be renoticed for hearing before the judge
                                  18
                                       to whom the case has been reassigned, but the renoticing of the hearing does not affect the prior
                                  19
                                       briefing schedule. Other deadlines such as those for ADR compliance and discovery cutoff also
                                  20
                                       remain unchanged.
                                  21
                                       Dated: September 24, 2020
                                  22

                                  23

                                  24                                                    Susan Y. Soong
                                                                                        Clerk, United States District Court
                                  25

                                  26
                                  27
                                       A true and correct copy of this order has been served by mail upon any pro se parties.
                                  28
